                                                       September 2,2020


                                                     VIA CM /
                                                            ECFO N LY

Magistrate Judge Katherine Menendez
U.S.District Court
300South Fourth Street
Minneapolis,MN 55415
menendez_chambers@ mnd.    uscourts.
                                   gov

        Re:       3M Companyv.LegacyMedicalSuppl    ies,LLC,et al
                                                                .
                  Cou rtFile N o.20-CV-0137 1 (ECT/
                                                  KM M )

Dear Judge Menendez:

       Skol nick& Joyce,P. A.submitsthisletter at the Court’srequest to provide the most recent contact
information we possessfor DefendantsJeremyReboul   et and LegacyMedicalSuppl  ies,LLC.

        Mail
           ingAddress: 306 Trotters Cou rt,Knightstown,IN 46148

        EmailAddress: jeremyrebou let@ gmail.
                                            com

        Tel
          ephone: (7 63)301-2688


                                                                  Yourstruly,

                                                                  S KO LN ICK & J
                                                                                O YCE,P .
                                                                                        A.

                                                                  /
                                                                  s/Andrew H.Bardwell

                                                                  Andrew H.Bardwel
                                                                                 l

AHB:mac




   1150 S P S T ow er/ 333 S outhS eventhS treet,M inneapolis,M N 55402 / (612)677-7600 T (612)677-7601 F / w w w .skolnickjoyce.com
